DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the OPC mask data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the OPC mask data” in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim 15 recites the limitation “the OPC mask data” in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8, 10-14, and 16-20 are rejected based on their dependency to Claims 1, 9, and 15, respectively, for the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slachter et al., hereinafter Slachter, US Publication No. 2021/0018850.

Regarding Claim 1, Slachter teaches a method of generating a mask used in fabrication of a semiconductor device, the method comprising: 
selecting a first source candidate that corresponds to a first illumination pattern (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generating a process simulation model comprising a defect rate based on the selected source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
performing a first optical proximity correction (OPC) on data associated with the mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assessing one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
computing a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determining, by a processor, whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, selecting a second source candidate that corresponds to a second illumination pattern different from the first illumination pattern (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, iterations are performed which include changing the characteristics of the source and mask pattern which is selecting a second source candidate).

Regarding Claim 2, Slachter further teaches performing a second OPC on the data associated with the mask if the computed cost is greater than a threshold value (Slachter paragraphs [0252], [0261], [0277]-[0278], and [0288], wherein OPC is performed each iteration).

Regarding Claim 3, Slachter further teaches generating the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 4, Slachter further teaches generating the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 5, Slachter further teaches performing the first optical proximity correction in response to a depth of focus of an optical source generating the first source candidate (Slachter paragraph [0252] and [0256], wherein OPC is performed based on depth of focus).

Regarding Claim 6, Slachter further teaches forming assist features on the mask (Slachter paragraphs [0254] and [0258]-[0260], wherein assist features are formed as part of OPC).

Regarding Claim 7, Slachter further teaches determining parameters of the lithographic evaluation metrics from measurements made on gauges formed on the wafer (Slachter paragraphs [0279] and [0293], wherein measurements are performed on gauge patterns).

Regarding Claim 8, Slachter further teaches wherein the lithographic evaluation metrics are selected from normalized image log slope, mask enhancement error factor, depth of focus, stochastic variance edge placement error, and stochastic variance process window metrics (Slachter paragraphs [0282], [0288] and [0308], wherein the characteristics of the patterning process that are assessed include edge placement error, stochastic effects…etc.).

Regarding Claim 9, Slachter teaches a non-transitory computer readable storage medium (Slachter paragraph [0430], see storage device) comprising instructions which when executed by a processor cause the processor to: 
select a first source candidate that corresponds to a first illumination pattern (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generate a process simulation model comprising a defect rate based on the first source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
perform a first optical proximity correction (OPC) on data associated with a mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assess one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
compute a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determine whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, select a second source candidate that corresponds to a second illumination pattern different from the first illumination pattern (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, iterations are performed which include changing the characteristics of the source and mask pattern which is selecting a second source candidate).

Regarding Claim 10, Slachter further teaches wherein the instructions further cause the processor to: 
perform a second OPC on the data associated with the mask if the computed cost is greater than a threshold value (Slachter paragraphs [0252], [0261], [0277]-[0278], and [0288], wherein OPC is performed each iteration).

Regarding Claim 11, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 12, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 13, Slachter further teaches wherein the instructions further cause the processor to: 
perform the first optical proximity correction in response to a depth of focus of an optical source generating the first source candidate (Slachter paragraph [0252] and [0256], wherein OPC is performed based on depth of focus).

Regarding Claim 14, Slachter further teaches wherein the instructions further cause the processor to: 
form assist features on the mask (Slachter paragraphs [0254] and [0258]-[0260], wherein assist features are formed as part of OPC).

Regarding Claim 15, Slachter teaches a system comprising: 
a memory storing instructions (Slachter paragraph [0430], see storage device); and 
a processor (Slachter paragraph [0430], see processor), coupled with the memory and to execute the instructions, the instructions when executed causing the processor to: 
select a first source candidate that corresponds to a first illumination pattern (Slachter paragraphs [0157], [0269] and [0288], wherein initial source characteristics are chosen for optimization, which is selecting a first source candidate); 
generate a process simulation model comprising a defect rate based on the first source candidate (Slachter paragraphs [0157]-[0159] and [0324], wherein a plurality of models including the source model, i.e. a process model, are used for simulation of a process to identify a process window which includes the defect or failure rate), 
perform a first optical proximity correction (OPC) on data associated with a mask based on the process simulation model (Slachter paragraphs [0252] and [0342], wherein optical proximity correction is performed on the process window optimized by the simulation of the process model); 
assess one or more lithographic evaluation metrics based on the OPC mask data (Slachter paragraphs [0282] and [0288], wherein an objective function is evaluated to be optimized, the objective function including characteristics of the patterning process that are assessed); 
compute a cost based on the assessed one or more lithographic evaluation metrics (Slachter paragraph [0288], wherein the evaluation of the objective function results in a value or cost); 
determine whether the computed cost satisfies a threshold condition (Slachter paragraph [0288], wherein the value is compared against a threshold); and 
in response to determining that the computed cost does not satisfy the threshold condition, select a second source candidate that corresponds to a second illumination pattern different from the first illumination pattern (Slachter paragraphs [0288], [0293], [0338]-[0339], and [0369], wherein upon not satisfying the threshold, iterations are performed which include changing the characteristics of the source and mask pattern which is selecting a second source candidate).

Regarding Claim 16, Slachter further teaches wherein the instructions further cause the processor to: 
perform a second OPC on the data associated with the mask if the computed cost is greater than a threshold value (Slachter paragraphs [0252], [0261], [0277]-[0278], and [0288], wherein OPC is performed each iteration).

Regarding Claim 17, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to measurements of critical dimensions on a wafer fabricated using the mask (Slachter paragraphs [0133] and [0176], wherein measurement of critical dimensions are taken).

Regarding Claim 18, Slachter further teaches wherein the instructions further cause the processor to: 
generate the process simulation model in response to effects of a photoresist used to fabricate the wafer (Slachter paragraph [0272], wherein a resist model is included as part of the process model).

Regarding Claim 19, Slachter further teaches wherein the instructions further cause the processor to: 
perform the first optical proximity correction in response to a depth of focus of an optical source generating the first source candidate (Slachter paragraph [0252] and [0256], wherein OPC is performed based on depth of focus).

Regarding Claim 20, Slachter further teaches wherein the instructions further cause the processor to: 
form assist features on the mask (Slachter paragraphs [0254] and [0258]-[0260], wherein assist features are formed as part of OPC).

Response to Arguments

Applicant’s arguments filed 5/12/2022 regarding the rejection of Claims 5, 7, 8, 13, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are withdrawn in view of Applicant’s amendments filed 5/12/2022.  Examiner notes, however, that the rejection of Claims 1, 9, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained for the reasons stated above, and therefore Claims 5, 7, 8, 13, and 19 are still rejected based on their dependencies to Claims 1, 9, and 15, respectively.

Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding the rejection of Claims 1, 9, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner respectively disagrees for the reasons stated above in the rejection of the claims in addition to the following.
In this case, Examiner maintains that there is no antecedent basis for the limitation “the OPC mask data,” as lines 6-7 on which Applicant argues as providing the antecedent basis makes no mention of an OPC mask data.  Specifically, there is only the recitation of the limitation of data associated with a mask on which OPC is performed.  It becomes unclear, therefore, as to what limitation “the OPC mask data” is referring to, as it could either be the resulting data of the OPC process on the mask data, the mask data itself on which OPC is performed, or some other OPC mask data that is not defined in the claims.  Applicant’s arguments are therefore not persuasive and the rejection is maintained.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “…a first source candidate that correspond to a first illumination pattern… and… a second source candidate that corresponds to a second illumination pattern different from the first illumination pattern…,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Slachter paragraph [0157], wherein the source model represents optical characteristics of the illumination of a patterning device, which include the shape or pattern of the source, i.e. an illumination pattern. Indeed, Slachter paragraph [0269] explicitly mentions “an illumination mode used to generate a patterned radiation beam.”  Continuing on in Slachter paragraph [0288], in order to optimize the lithography process and apparatus, modifications may be made to the source, which results in different illumination patterns.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims have been fully considered but are not persuasive for the reasons stated above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851